     Case 8:19-cr-00061-JVS Document 363 Filed 10/26/20 Page 1 of 3 Page ID #:5564




 1   H. Dean Steward, SBN 85317
     107 Avenida Miramar, Ste. C
 2   San Clemente, CA 92672
 3
     Tel (949) 481-4900
     Fax (949) 497-6753
                                                                 DENIED
                                                       BY ORDER OF THE COURT
 4   Attorney for Defendant
     MICHAEL JOHN AVENATTI
 5

 6
                               UNITED STATES DISTRICT COURT
 7
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                      SA CR No. 19-061-JVS
10                Plaintiff,                        [PROPOSED] ORDER
11                       v.
12   MICHAEL JOHN AVENATTI,
13                Defendant.
14

15

16         Good cause having been shown, it is ordered that Defendant Michael John
17   Avenatti’s ex parte application is granted. The briefing schedule for Defendant’s
18   Pending Motion for a Proper Privilege Review, Evidentiary Hearing and Discovery is as
19   follows:
20              1. No later than November 2, the Filter Review Team shall provide their in
21                 camera submission to the Court (with service on the defense) regarding the
22                 additional privileged and/or potentially privileged documents they
23                 referenced at the October 19 hearing.
24              2. If the prosecution wishes to provide a supplemental brief, they may file it
25                 no later than November 5. The brief shall be limited to no greater than 7
26                 pages exclusive of exhibits.
27

28
     Case 8:19-cr-00061-JVS Document 363 Filed 10/26/20 Page 2 of 3 Page ID #:5565




 1            3. The defense, as the moving party, may file a supplemental brief of no more
 2                than 7 pages (exclusive of exhibits), including any response to any issues
 3                raised by the government in its supplemental brief, no later than November
 4                10. On this same date, the defense shall also provide, in camera with
 5                service on the Filter Team, (a) the information the Court has requested as to
 6                the exhibits attached at Exhibit B to the Declaration of H. Dean Steward
 7                and (b) similar information as to any other documents identified by the
 8                Filter Review Team in their November 2 submission that the defense
 9                maintains are privileged or potentially privileged.
10            4. In the event the Filter Review Team makes any submission in response to
11                the defense’s in camera submission, the defense, as the moving party, will
12                be provided an opportunity to respond in writing before any ruling on the
13                matter.
14

15         So ordered.
                                                             DENIED
16                                                BY ORDER OF THE COURT
17   Dated: October ___, 2020                      _______________________________
18                                                 Hon. James V. Selna
19                                                 U.S. District Judge
20

21   Denied without prejudice to relief in light of actual developments affecting the deadlines
22   which the Court set at the October 19, 2020 hearing. JVS October 26, 2020
23

24

25

26

27

28
                                                  2
     Case 8:19-cr-00061-JVS Document 363 Filed 10/26/20 Page 3 of 3 Page ID #:5566




 1

 2

 3

 4                                CERTIFICATE OF SERVICE
 5         I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 6   age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672. I
 7   am not a party to the above-entitled action. I have caused, on October 22, 2020, service
 8   of the defendant’s:
 9                                     [PROPOSED] ORDER
10

11   on the following party, using the Court’s ECF system:
12   AUSA BRETT SAGEL AND AUSA JULIAN ANDRE
13   I declare under penalty of perjury that the foregoing is true and correct.
14   Executed on October 22, 2020
15                                           /s/ H. Dean Steward
16                                           H. Dean Steward
17

18

19

20

21

22

23

24

25

26

27

28
                                                   3
